PER CURIAM.
• Motion for leave to proceed on this appeal in forma pauperis.
The defendant pleaded guilty and now appeals from a sentence of two years on count 1 and three years on the other counts of the indictment, the latter to run consecutively with the sentence on count 1. His sole point urged on the appeal is that 18 USCA § 709a, effective June 29, 1932, precludes consecutive sentences. We do not construe this section of the United States Code Annotated as forbidding consecutive sentences.
Application denied.